OPINION
PER CURIAM.
Hubert Jackson, a Pennsylvania inmate, seeks a writ of mandamus directing the United States District Court for the Western District of Pennsylvania to “inquir[e] into the legality of the detention of petitioner on [the] basis that ground one of the ... habeas corpus petition [docketed at W.D. Pa. Civ. No. 09-cv-00088] raises a claim that the State Court judgment of sentence is Constitutionally infirm[J” Petition at 1. We will deny the mandamus petition.
In 1989, a jury in Allegheny County convicted Jackson of rape and unlawful restraint. (Case No. 1988-08196). The trial court imposed a sentence of 8 to 20 years in prison. In 2005, Jackson filed a habeas petition under 28 U.S.C. § 2254. The District Court denied the petition as time barred. (W.D. Pa. Civ. No. 05-cv-*37700334). This Court denied a certificate of appealability. (C.A. No. 05-2964.)
In 2009, Jackson filed another habeas petition. (W.D. Pa. Civ. No. 09-cv00088.) Like the habeas petition that he had filed in Civ. No. 09-CV-00087, “claim (1)” in the petition asserted “false imprisonment due to fraud by officers of the court rendering judgment of sentence in violation of due process void.” The District Court dismissed the petition as time barred. This Court denied a certificate of appealability, and denied Jackson’s petition for rehearing en banc. (C.A. No. 09-1909.) Jackson then filed this mandamus proceeding.
A writ of mandamus is an appropriate remedy in extraordinary circumstances only. Kerr v. United States Dist. Ct., 426 U.S. 394, 403, 96 S.Ct. 2119, 48 L.Ed.2d 725 (1976). “Before a writ of mandamus may issue, a party must establish that (1) no other adequate means exist to attain the relief he desires, (2) the party’s right to issuance of the writ is clear and indisputable, and (3) the writ is appropriate under the circumstances.” Hollingsworth v. Perry, — U.S.-, 130 S.Ct. 705, 710, — L.Ed.2d-(2010) (per curiam) (quotation marks and punctuation omitted).
Because the 2009 habeas petition has been dismissed, and that matter is closed, Jackson has no right to compel a ruling on the merits of the petition. The proper means for Jackson to challenge the constitutionality of his conviction and sentence in federal court is under 28 U.S.C. § 2254. Because Jackson has had a prior ruling on the merits of a § 2254 petition, he must obtain this Court’s permission to file a second or successive petition. See 28 U.S.C. § 2244. Mandamus, however, is not a means for evading compliance with the gatekeeping requirements that govern second or successive petitions. Cf. United States v. Baptiste, 223 F.3d 188, 189-90 (3d Cir.2000) (per curiam) (prisoner may not use writ of coram nobis to evade gatekeep-ing requirements); Massey v. United States, 581 F.3d 172, 174 (3d Cir.2009) (prisoner cannot seek relief through writ of audita querela on the basis of an inability to satisfy the gatekeeping requirements).
For these reasons, we will deny the mandamus petition. Jackson’s motion to consolidate this proceeding with C.A. No. 09-4553 is denied.